Title: James Madison to James K. Paulding, 10 March 1827
From: Madison, James
To: Paulding, James Kirke


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 10. 1827
                            
                        
                        I have received your favor of Feby. 28. and read the pamphlet under the same cover. It is a powerful
                            & a piercing lesson on the subject which it exposes. I was not before aware of the abuses committed by the Law
                            makers and Law breakers of your State. The picture you give of both, tho’ intended for N. York alone, is a likeness in
                            some degree of what has occurred elsewhere; and I wish it could be in the hands of the Legislators, or still better, of
                            their Constituents every where. Incorporated Companies, with proper limitations & guards, may in particular cases,
                            be useful; but they are at best a necessary evil only. Monopolies and perpetuities are objects of just abhorrence. The
                            former are unjust to the existing, the latter usurpations on the rights of future generations. Is it not strange that the
                            Law which will not permit an individual to bequeath his property to the descendants of his own loins for more than a short
                            and strictly defined term, should authorize an associated few, to entail perpetual and indefeasable appropriations; and
                            that, not only to objects visible and tangible, but to particular opinions, consisting, sometimes, of the most
                            metaphysical niceties: as is the case with Ecclesiastical Corporations.
                        With regard to Banks, they have taken too deep & too wide a root in social transactions, to be got
                            rid of altogether, if that were desirable. In providing a convenient substitute, to a certain extent, for the metallic
                            currency, and a fund of credit which prudence may turn to good account, they have a hold on public opinion, which alone
                            would make it expedient to aim rather at the improvement, than the suppression of them. As now generally constituted,
                            their advantages whatever they be, are outweighed by the excesses of their paper emissions, and the partialities and
                            corruption with which they are administered.
                        What would be the operation of a Bank, so modified, that the subscribers should be individually liable pro
                            tanto & pro rata, for its obligations; and that the Directors, with adequate salaries paid out of the profits of
                            the Institution, should be prohibited from holding any interest in, or having any dealings whatever with the Bank, and be
                            bound moreover by the usual solemnity to administer their trust with fidelity & impartiality. The idea of some
                            such modification occurred to me formerly, when the subject engaged more of my attention than it has latterly done: But
                            there was then, as there probably is now, little prospect that such an innovation would be viewed with public favor, if
                            thought by better judges, to have pretensions to it.
                        Mrs. Madison & myself value too sincerely your kind sentiments and recollections, not to be gratified
                            by the manner in which you have expressed them. One of her own recollections is that you promised to repeat your visit
                            whenever you could present the proper witness that you had exchanged the galling burden of Bachelorship for the easy yoke
                            of Matrimony. The amiable one who we hope will accompany you, will double the pleasure we shall feel, should you snatch
                            from your City confinement, a few weeks for the excursion, at a Season when our Mountain Ether will bear the most
                            favorable comparison, with the damp breezes from the Ocean. In the mean time, accept & offer to Mrs. Paulding, our
                            cordial salutations.
                        
                            
                                James Madison
                            
                        
                    